Citation Nr: 1441706	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for bilateral knee disorders.  

5.  Entitlement to service connection for residuals of a nondisplaced fracture of the nasal bone.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for a left ankle disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for the claimed issues.  The Board has classified the back disorder claim as a general disorder of the back to encompass the Veteran's claims for a middle and upper back/thoracic spine condition, as the general back disorder includes the entire thoracolumbar spine.  The Board has further consolidated the separately rated issues of service connection for left and right carpal tunnel syndrome and left and right knee disorders to disorders of bilateral carpal tunnel syndrome and bilateral knee disorders.  

The remaining enumerated issues other than the back disorder, which is being adjudicated on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

The Veteran's current diagnosed disorder of the thoracolumbar spine, shown on MRI to involve limited levo and dextro curve of the lumbar spine with spondylosis at L4-5 and L5-S1 is at least as likely as not the result of her military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for a back disorder, no further discussion of the VCAA is required with respect to this claim. 

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Service connection for certain disorders, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran is competent to report symptoms such as back pain and when they began or when he received treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran alleges that her back disability is related to her military service.  She has argued that she has had persistent problems with her back throughout service, beginning in 1989 when she was treated with physical therapy for a "slipped disk" with recurrence of back problems after a motor vehicle accident in 1999.  She alleges that she continues to have treatment for low back symptoms since service.  

The service treatment records indicate the Veteran had normal findings of the spine and denied any orthopedic issues pertaining to the spine including recurrent back pain on entry in June 1986.  The service treatment records do show multiple instances of treatment for back problems beginning in April 1989, when she received treatment including physical therapy for back problems assessed as low back syndrome.  There was no history of trauma, injuries or arthritis noted.  Subsequently she was in a motor vehicle accident in 1999, with an October 1999 record documenting pain that included the neck, shoulder and back, with an assessment of thoracic paraspinal pain.  Thereafter she had treatment in a pain center throughout 2007 for back complaints, with steroid injections and radiofrequency ablation treatments for what repeatedly was diagnosed by the pain center physician as degenerative joint disease (DJD) of the thoracic spine.  The pain center notes spanning from February 2007 through October 2007 also noted a history of back pain since she was in a motor vehicle accident eight years earlier.  A June 2007 report of medical assessment said she aggravated her back injury, with a history of chronic mid/upper back pain secondary to this accident eight years ago.  

Post service continuity of symptoms are described by the Veteran in her May 2009 Notice of Disagreement and her July 2011 substantive appeal, wherein she also cited to ongoing treatment for back complaints.  Medical evidence submitted also confirms continued treatment for back symptoms, as evidenced by an October 2008 consult for pain that encompassed the upper thoracic spine and included findings of limited motion and myofascial spasm in the thoracic and lumbar spine.  MRI of the lumbar spine done in November 2008 yielded a diagnosis of limited levo curve, mild lumbar spine, dextro curve lower lumbar spine, limited spondylosis without encroachment concerns L4-5 and L5-S1.  He continued the treatments 

In July 2008, the Veteran underwent a VA C&P examination of general medical conditions where the examiner noted no significant findings regarding the lumbar spine on physical examination and noted that X-rays of the lumbar and thoracic spine were normal.  The examiner concluded that despite subjective complaints, there was no objective evidence to support a diagnosis of DDD of the thoracic spine and no objective evidence to support a diagnosis of a low back condition.  However this examiner did not consider the Veteran's reports of continuous symptoms since service and also did not have the MRI findings from November 2008 available for review.  Therefore the probative value of this opinion is limited, and is lent little probative weight because the rationale was not based on the complete evidence which includes competent and credible evidence of continued symptomatology.  

Based on a review of the evidence which includes competent medical evidence of a diagnosis of DJD of the thoracic spine treated in service with injections and radio ablation therapy by a physician, coupled with lay evidence of continued symptoms and post service MRI evidence of degenerative findings of the lumbar spine, the Board resolves all reasonable doubt in her favor and finds that the Veteran currently has a lumbar spine disability that was incurred during her active military service.  Thus, service connection for her claimed back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for a back disorder is granted.  





REMAND

Regarding the remaining issues on appeal, the evidence, to include the July 2008 VA examination, is inadequate for adjudication purposes.  The July 2008 VA examination is shown to have failed to include a thorough enough examination of the claimed disorders, and/or have not considered the complete evidence currently of record.  The Board further notes, that given the complexity of some of the medical issues to be evaluated, that a new examination should be conducted by a physician.  

Regarding the cervical spine, although there are symptoms of a cervical spine disorder shown to be manifested both during service and after service, there is X-ray and MRI evidence of a congenital deformity of the cervical spine described in the November 2008 MRI as a congenital fusion of C2-3 with resultant atypical distribution of spondylosis of C3-4 through C5-6.  In light of the evidence showing a preexisting congenital deformity, and the history of the motor vehicle accident in service with subsequent cervical spine symptomatology treated in service as well as post service, the Board finds that an examination should be conducted to address whether there was aggravation or superimposed injury on this preexisting condition.

Regarding the claimed left shoulder disorder, the Board finds that this matter is complicated by the medical evidence showing that the Veteran's left shoulder symptoms could possibly be the result of radicular symptoms emanating from the cervical spine disorder.  Other evidence shows the presence of a tear or tendonopathy in the left shoulder noted in May 2009 MRI findings.  The service treatment records are noted to show left shoulder symptom following the motor vehicle accident in service, with tendonitis diagnosed in November 1999.  In view of the need to further clarify the nature and etiology of the claimed left shoulder disorder, and in light of the inadequacies shown in the July 2007 VA examination another examination is necessary to appropriately address this matter. 

Regarding the bilateral knee disorders as pointed out by the Veteran's representative in the May 2014 brief, the Board further notes that the July 2008 examination which found no evidence of current disability of either knee failed to include an MRI of these disorders.  The Board notes that symptoms involving both knees have been treated at various times in service including a right knee lateral collateral ligament strain in May 1994; unspecified knee pain in May 2005, and left knee pain status post motor vehicle accident treated in January 2007.  Given the inadequacies shown in the July 2008 VA examination, another examination is necessary to appropriately address this matter.   

Likewise the bilateral carpal tunnel syndrome (CTS) claim requires further examination to include electrodiagnostic testing to determine whether she has CTS pathology in her bilateral upper extremities, and if so, whether such pathology is related to the CTS symptoms diagnosed and treated in service with probable early CTS diagnosed in November 1993 and diagnosed again in June 1997.  Furthermore, as with the left shoulder disorder, there is some suggestion that symptoms affecting the left upper extremity, including the hand, could actually be radicular symptoms of the cervical spine.  Thus another examination is necessary to appropriately address this matter.   

Regarding the claimed left ankle disorder, the Board notes that she was treated repeatedly in 2006 for a ganglion cyst which encompassed the left ankle.  However the July 2008 VA examination revealed no disability of the left ankle.  The Veteran contends she is still symptomatic and her problem list in post service treatment records from 2009 through 2011 are noted to include ganglion of the ankle.  However as the evidence is unclear as to whether the post service records reference a past history of ganglion cyst or a recurring chronic problem with ganglion cysts of the ankle, reexamination is appropriate to include a focus on whether there is a current left ankle disorder manifested by ganglion cysts.  
 
Finally, regarding the claimed residuals of a nondisplaced fracture of the nasal bone, shown to have been treated in service although the July 2008 VA examination found no evidence of a current residual disability, there is subsequent evidence suggesting a possible disability.  Specifically the Veteran was treated for nasal allergies in late 2009 through 2010, with a November 2009 allergy follow-up note describing edema of the nasal tissues with a mild left septal deviation.  Given these findings, further examination is indicated to determine whether such findings are residuals of the nasal fracture which was noted in service by X-ray dated in October 1986, or is a residual of a subsequent to the nose treated in April 1994 without X-ray evidence of gross fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that she identify all sources of treatment for her claimed disabilities of the cervical spine, left shoulder, bilateral knees, residuals of a nondisplaced fracture of the nasal bone, bilateral carpal tunnel syndrome and/or left ankle since service (other than those already obtained from TRICARE dating from 2008 to January 2011), and that she furnish signed authorizations for release to VA to allow VA to obtain copies of private medical records in connection with each non-VA source identified. Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with her responsibility to submit evidence in support of her claims.  38 C.F.R. § 3.159 (2013).  

2. Thereafter, following completion of the above development, schedule the Veteran for examinations by physician or physicians who specializes in orthopedic and neurological disorders and other specialties deemed necessary for proper examination, to ascertain the nature and etiology of any current disability or disabilities of the cervical spine, left shoulder, bilateral knees, residuals of a nondisplaced fracture of the nasal bone, bilateral carpal tunnel syndrome and/or left ankle.  All necessary tests (to include X-ray, MRI, CT and/or electrodiagnostic testing as appropriate) should be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

A. The examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current cervical spine disability found on examination is etiologically related to active service to include whether there was aggravation of a congenital disorder by superimposed disease or injury.  The examiner should address the following.  

i.  For the cervical spine disorder, specifically shown in the November 2008 MRI as a congenital fusion of C2-3 with resultant atypical distribution of spondylosis of C3-4 through C5-6, was such congenital disorder subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?  In addressing this matter the examiner should discuss the motor vehicle accident documented as taking place around 1999 prior to the onset of cervical spine symptoms.  

ii. For any cervical spine disorder diagnosed other than the congenital disorder discussed above, please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service or if degenerative joint disease (DJD) was manifested within the first post service year.

B.  Regarding the claimed left shoulder disorder, the examiner should state whether there is a current disability of the left shoulder.  For any left shoulder disorder diagnosed please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service or if degenerative joint disease (DJD) was manifested within the first post service year.  If the left shoulder disorder is shown to be the result of neurological manifestations stemming from the cervical spine disorder as opposed to an orthopedic cause resulting from the shoulder, this too should be noted.  

C.  Regarding the claimed bilateral knee disorder, the examiner should state whether there is a current disability of the left and/or right knee.  For any left and/or right knee disorder diagnosed please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service or if degenerative joint disease (DJD) was manifested within the first post service year.  

D.  Regarding the claimed residuals of fracture of the nasal bone, the examiner should state whether there is a current disability of residuals of a nondisplaced fracture of the nasal bone.  For any disorder of the nose (to include any septal deviation or other nasal manifestations noted) please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service, to include the incidents of nondisplaced fracture shown on X-ray in October 1986 or the nasal trauma treated in April 1994.  

E.  Regarding the claimed bilateral carpal tunnel syndrome, the examiner should state whether there is a current disability of bilateral carpal tunnel syndrome.  For any disorder of the left or right wrists please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service, or if degenerative joint disease (DJD) or neurological disorder of either wrist was manifested within the first post service year.  If the left wrist disorder is shown to be the result of neurological manifestations stemming from the cervical spine disorder as opposed to CTS or an orthopedic cause, this too should be noted.  

F.  Regarding the claimed left ankle disorder, the examiner should state whether there is a current disability of the left ankle.  For any disorder of the left ankle (to include any ganglion cyst noted) please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service, to include the incidents of treatment for ganglion cysts shown in service in 2006.  

The rationale for any opinion should be set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.  The claims folder should be made available to the examiner in conjunction with the examination.

4. After completion of the above, the AOJ should readjudicate the Veteran's service-connection claims, including any additional evidence obtained by the RO on remand.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case, which includes the pertinent laws and regulations, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


